        Case 1:19-cv-05292-KPF Document 54 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                            Plaintiff,
                                                        19 Civ. 5292 (KPF)
                     -v.-
                                                             ORDER
THE CITY OF NEW YORK,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 17, 2021, the Court granted Defendant City of New York’s

motion for judgment on the pleadings. (Dkt. #53). However, the Court granted

Plaintiff, who has proceeded pro se, permission to replead his claims on or

before July 19, 2021, if he so desired. As of August 2, 2021, Plaintiff has not

filed an Amended Complaint. Accordingly, as indicated in its June 17, 2021

Order, the Court now dismisses Plaintiff’s federal claims with prejudice and

Plaintiff’s state claims without prejudice.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case. The Clerk of Court is further directed

to mail a copy of this Order to Plaintiff’s address of record.

      SO ORDERED.

Dated: August 2, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
